Broyles, 'C. J.
1» The motion to dismiss the exceptions pendente lite is denied»
’2. Where this court delivers an opinion with headnotes by the court, the headnotes are not to be considered alone as showing what is decided, but the headnotes and opinion are to be taken together. Frazier v. State, 15 Ga. App. 366 (83 S. E. 273).
3. The decision of this court previously rendered in this case (27 Ga. App. 323), properly construed, was that the 5th ground of the affidavit of illegality was not subject to general demurrer, and, therefore, the trial court erred in sustaining the general demurrer to the entire affidavit of illegality and in dismissing' it. This court did not pass upon the question whether other grounds of the illegality were subject to general demurrer, and the trial court, upon making the judgment of this court the judgment of the superior court, properly so construed the judgment of this court. And, under the facts of the case, the trial court did not err in overruling the general demurrer to ground 5 of the affidavit of illegality and in sustaining the general demurrer to the other grounds of the affidavit.
4. Under the particular facts of the case the court did not err in directing a verdict for the plaintiff in fi. fa., or in thereafter overruling the motion for a .new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.